904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter L. KOESTER, Plaintiff-Appellant,v.CITY OF TOLEDO;  Gary Byers;  Charles Doneghy, Judge;  JohnWernet;  Philip Kulakoski;  Shirley Green, Lt.;Defendants-Appellees,E. Dejarme, Dr., Defendant.
No. 90-3444.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court filed on April 10, 1990, an order dismissing the complaint as to all the defendants except Dejarme, who was not served, and stayed the motion to dismiss as to the illegal search and seizure issue.  The plaintiff appealed from that order.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be, and hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.